Citation Nr: 1821820	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue on appeal for additional development in May 2016, and July 2017.  

In March 2016 the Veteran presented sworn testimony during videoconference hearing, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

1.  Prior to March 22, 2017, the Veteran's service-connected disabilities, independent of his age and non-service-connected disabilities, did not render him unemployable.

2.  From March 22, 2017, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

1.  The criteria for TDIU prior to March 22, 2017 have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.341, 4.16, 4.19 (2017).

2.  The criteria for a TDIU, from March 22, 2017 have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is recognition that the impairment makes it difficult to obtain/keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

An extra-schedular TDIU may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Analysis

The Veteran contends, in essence, that he is unemployable due to his service connected disabilities, mainly, bilateral hearing loss and degenerative arthritis of the lumbar spine.  In his supplemental employment information for TDIU, the Veteran indicated that he retired from his job as a business consultant in 2004 due to his service-connected hearing loss.  The Veteran also reported 6 years of post-high school education including a bachelor's degree and master's program.

At the time he entered an inferred claim for TDIU, the Veteran was rated 10 percent disabled for tinnitus, with a noncompensable rating for bilateral hearing loss.  His combined disability rating was 10 percent.  The Veteran has since been awarded service connection for arthritis of the lumbar spine and radiculopathy of the left lower extremity.  A 10 percent rating was assigned for the radiculopathy and noncompensable for the arthritis of spine, both effective from March 19, 2012.  The rating assigned for his spine disability was increased to 20 percent, effective from March 2, 2017.  Further, during the course of the appeal, the rating assigned for his hearing loss was increased to 10 percent, effective from June 1, 2015, and to 70 percent, effective from March 22, 2017.  Correspondingly, he has had combined ratings of 20 percent from March 19, 2012, 30 percent from June 1, 2015, 40 percent from March 2, 2017 and 80 percent from March 22, 2017.  Thus, prior to March 22, 2017, the Veteran did not meet the schedular criteria for the assignment of a TDIU.

Prior to March 22, 2017

Social Security Administration (SSA) documents from February 2007 indicate that the Veteran retired from his job as an accounting software consultant due to non-service connected arthritis in his hands, making it impossible for him to write or type.

On VA examination in January 2014, the Veteran reported flare ups of his low back condition, which limited his walking, standing, and prolonged sitting.  He also indicated a disruption to his sleep.  The diagnoses listed were Scheuerman's disease and degenerative join disease (DJD) of the thoracolumbar spine.  While no objective evidence of painful motion was found, the examiner did note impact to the Veteran's ability to climb stairs, and an increase in pain with prolonged weight bearing.  Loss of functional ability during flare ups or repeated use was a loss of approximately 10 degrees of flexion and extension, and 5 degrees of side-bending or rotation.  Other than the limitations listed, there was no indication that the Veteran's back condition prevented him from being employable.

On VA audiological examination in June 2015, the Veteran reported great difficulty understanding speech in most situations, especially if he was unable to read lips.  The Veteran's hearing was measured with pure tone threshold averages of 58.75 decibels in the right ear and 66.25 decibels in the left ear.  Speech discrimination scores were 80 percent in the right ear and 84 percent in the left ear. 

Overall, the Board finds the evidence does not demonstrate that prior to March 22, 2017, the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  His impairment due to these disabilities is shown to have been adequately evaluated during that period.  While he experienced difficulty hearing, the Veteran's back disability caused only a mild loss of function.  The Veteran is shown to have six years of post-high school education.  His skill set, work history, and education all support a finding that he was able to work in such a field/setting.  Sedentary employment was clearly possible for the Veteran.  His spine and radiculopathy would not hinder such activity.  More importantly, during this period, there is no evidence to suggest that his hearing loss disability would have reduced to his communicative skills to prevent him from engaging in work similar to the consulting/accounting work that he had engaged in for the 14 years prior to his retirement.  

Reference is made to the October 2007 award of Social Security disability benefits that was based on the Veteran's arthritis disorder of the spine, right hip, and hands and an organic mental disorder. The arthritis of the hands and hip and mental disorder are not service connected. From a physical standpoint the associated SSA examination indicated that the Veteran was able to sit for six (6) hours without a break. That report also indicated that there were no limitations at that time with respect to his communicative skills.

As such, the Veteran is found to have been capable of substantially gainful employment with reasonable accommodations consistent with his service-connected disabilities prior to March 22, 2017.  The degree of occupational impairment due to his service-connected disabilities is found to be adequately demonstrated by the evidence and schedular ratings of record.  Entitlement to an extraschedular TDIU for that period is not warranted.

From March 22, 2017

The Veteran is currently rated 70 percent disabled for bilateral hearing loss, 20 percent for degenerative arthritis of the lumbar spine, 10 percent for tinnitus, 10 percent for radiculopathy of the left lower extremity secondary to the spine, and 10 percent for radiculopathy of the right lower extremity secondary to the spine.  The Veteran has a combined rating of 80 percent which has been awarded from March 22, 2017 and meets the schedular threshold for a TDIU consideration.

On VA examination in March 2017, Veteran reported that he experienced flare ups in his low back, stating that it hurt constantly, but was worse in the morning.  He explained that he had difficulty walking, and when he would take his dog for a walk, would have to stop and sit due to back pain.  The Veteran also reported regular use of a cane.  The examiner determined that the functional impact of his back and associated nerve conditions was that the Veteran cannot walk very far and cannot bend over and pick up objects from the ground, and some days, he cannot stand up straight.  The examiner advised the Veteran not to lift more than 16 pounds.

On VA audiological examination in July 2017, the Veteran reported that he cannot hear, and functions only by reading lips.  The examiner found that the Veteran's hearing loss, particularly in the left ear, exceeds the capabilities of the testing equipment, and noted sensorineural hearing loss of the right ear and mixed hearing loss in the left ear.  The Veteran's right ear had a pure tone threshold average of 50 decibels, with a speech discrimination score of 36 percent.  The Veteran's left ear had a pure tone threshold average of 66 decibels, with a speech discrimination score of 32 percent.  The examiner noted, however, that the use of the speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that made combined use of the pure tone average and speech discrimination score inappropriate.  

On VA examination in November 2017, for lower extremity radiculopathy, the Veteran reported that his condition had worsened and he experienced a sharp pain from the hip and down the legs, causing stiffness and right leg numbness.  He also stated that going up and down stairs was painful and caused stress.  The Veteran was found to have a small amount of muscle weakness and loss of feeling, but his gait was normal.

A February 2018 letter from the Veteran's family doctor, Dr. K.B., stating that he considered the Veteran's hearing loss to be a complete disability.  He stated the Veteran is unable to understand instructions, answer questions, or communicate in a normal way which is conducive to employment, and that his hearing loss makes him a danger to himself and others in a workplace environment.

In light of the foregoing, despite the evidence from SSA suggesting the Veteran retired due to non-service connected conditions, the Board finds that the evidence of record supports a finding of entitlement to TDIU.  Specifically, the Board notes that the February 2018 statement (by Dr. K.B.) reflected, in pertinent part, that the Veteran's inability to hear precluded him from following substantially gainful employment, suggesting the Veteran could even be a danger to himself or others in a work environment.  Likewise, the Veteran was found to be physically limited due to his service-connected low back condition and associated radiculopathy during the 2017 examinations.

The Veteran meets the schedular criteria for a TDIU rating as of March 22, 2017.  See 38 C.F.R. § 4.16(a).  Further, based on the evidence of record, the Board finds that the overall evidence is persuasive that he is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the question of whether a Veteran's service-connected disabilities rendered her/him unemployable is a legal determination to be made by the Board).  Entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU prior to March 22, 2017 is denied.

Entitlement to a TDIU is granted from March 22, 2017, subject to the regulations governing the payment of monetary awards.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


